Citation Nr: 0123539	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-24 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty military service from July 1955 
to January 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina. 

A hearing was held in Columbia, South Carolina, in May 2001, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  A transcript of the 
hearing has been included in the claims folder for review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran has one service-connected disability; it is 
of the lower back and it has been rated as 60 percent 
disabling.

3.  The veteran is unemployable because of his service-
connected disability.  


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability have been met.  38 C.F.R. § 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran comes now before the Board requesting that a 
total disability rating be awarded to him.  He contends that 
his service-connected back disability prevents him from 
obtaining and maintaining gainful employment.  The veteran's 
sole service-connected disability is degenerative disc 
disease of the lumbar spine, and it is rated as 60 percent 
disabling.  He has a variety of nonservice-connected 
disabilities, to include chronic ischemic heart disease, 
multiple joint pain, degenerative arthritis of the left knee, 
hypertension, and diabetes.  

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  Over the course of this 
appeal, VA has obtained his private and VA treatment records 
and provided various VA examinations.  It has also requested 
and acquired the veteran's relevant VA medical treatment 
records, and the veteran has provided written statements.  
Moreover, the VA has obtained other relevant records to 
include those from the Social Security Administration.  
Additional private or other government records that would 
assist in the processing of this claim have not been 
identified by the veteran.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations, and 
he has been given the opportunity to provide additional 
information in support of his claim.  VA has satisfied its 
duty to assist the veteran.

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Disabilities of both lower extremities, including the 
bilateral factor, are considered to be one disability for the 
above purposes.  38 C.F.R. § 4.16(a) (2000).

The veteran one disability, that of his lower back, has been 
rated as 60 percent disabling.   As such, the veteran 
fulfills the basic requirements of 38 C.F.R. § 4.16(a) 
(2000).  The record shows that the veteran is 64 years of 
age, completed high school and one year of college, and last 
worked full time in the late 1970s.  Yet, is the veteran 
unemployable?

The term "substantially gainful occupation" was discussed 
by the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, in Faust v. West, 13 Vet. App. 342 
(2000).  Although 38 C.F.R. § 4.16(a) does not specifically 
define what substantially gainful employment is, it does 
provide that "marginal employment" is not substantially 
gainful employment, and thus implies that employment that is 
more than marginal may be considered to be "substantially 
gainful employment".  Id. at 355-56; citing Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991) (stating that, for 
the purposes of § 4.16(a), "substantially gainful employment 
. . . . suggests a living wage").  The Court also noted that 
Social Security Administration regulations define 
"substantially gainful activity" as "work that -- (a) 
involves doing significant productive physical or mental 
duties; and (b) is done . . . for pay or profit", 20 C.F.R. 
§ 404.1509, and held that where, the veteran became employed, 
as shown by clear and convincing evidence, at a substantially 
gainful occupation -- i.e., one that provides annual income 
that exceeds the poverty threshold for one person, such 
employment constitutes, as a matter of law, a substantially 
gainful occupation.  Faust, 13 Vet. App at 355-56.

It is true in this case that the veteran has significant 
nonservice-connected disabilities.  Nevertheless, when the 
veteran left his job for the state (of South Carolina) in 
1977, he was forced to retire as a result of his service-
connected back disability.  When he received Social Security 
Administration benefits in 1988, it was for a heart 
disability and his service-connected lower back condition.  
One of the veteran's private physicians, a Dr. William E. 
Wilson, suggested in August 1999 that the veteran's back 
disability significantly impacted his ability to perform 
daily activities.  A VA physician in September 1999 noted 
that the veteran's ability to walk was severely affected by 
his service-connected back disability.  Additionally, the 
medical records are replete with entries noting near 
continuous complaints of back pain and discomfort; these same 
records also show repeated visits to various physicians for 
treatment as a result of the complaints and manifestations 
caused by his lower back condition.  

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  38 
C.F.R. §§ 4.1, 4.15 (2000).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2000).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2000).

Upon reviewing the veteran's case, the Board finds that the 
reasoning found in Hodges v. Brown, [5 Vet. App. 375 (1993)], 
et. al., does apply to this case.  [The established VA policy 
is that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled."  
Id.]  The record does not contain any medical records that 
would contradict the veteran's credible testimony before the 
Board that he is unable to work as result of his lower back 
condition.  

Moreover, there is no indication, based on the veteran's 
previous work experience and his present location, that he 
would be able to obtain light, sedentary work.  It is the 
Board's opinion that because of his repeated treatments for 
his lower back condition, along with the various 
manifestations and complaints caused by his back disability, 
it would be unlikely that the veteran would be able to 
procure a job that would reasonably accommodate numerous days 
off for the care and treatment of said disability.

Hence, although the entire record is not without a measure of 
ambiguity due to the veteran's serious nonservice-connected 
conditions and disabilities, the Board concludes that the 
totality of the evidence in the file appears to be at least 
in approximate balance.  As the Board is unable to conclude 
that the preponderance of the evidence is against the claim, 
the claim may not be denied.  Therefore, pursuant to 38 
C.F.R. § 4.16 (2000), it is the decision of the Board that 
the veteran's service-connected disability renders him unable 
to attain and maintain gainful employment, and a total 
disability rating for compensation based on individual 
unemployability due to his service-connected condition is 
warranted.



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disability is granted, subject to the laws and regulations 
applicable to the disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

